Citation Nr: 0913582	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-31 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure, claimed as due to 
medication prescribed by the Department of Veterans Affairs 
for nonservice-connected gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure, claimed as due to 
medication prescribed by the Department of Veterans Affairs 
for nonservice-connected gout.  In January 2008, the Board 
remanded the claim for additional development.


FINDING OF FACT

The Veteran's kidney failure was not caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
kidney failure, claimed as due to medication prescribed by 
the Department of Veterans Affairs for nonservice-connected 
gout, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2008).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2008).

The record reflects that the Veteran developed severe 
polyarticular gout in 1985.  After multiple severe attacks of 
gout, he was prescribed Allopurinol in 1986 with increasing 
doses until his symptoms resolved.  The Veteran contends that 
the prescription of Allopurinol of upwards of 600 milligrams 
caused the renal failure with which he was ultimately 
diagnosed in January 2001.  While clinical records dated in 
the mid-1980's have been determined to be unavailable, the 
record reflects that at the time of his January 2001 
diagnosis, the Veteran reported that he had been found to 
have significant proteinuria 15 years earlier, and five or 
six years ago had been informed that it would worsen over 
time, eventually requiring dialysis.  In April 2001, the 
angiotensin receptor blockade prescribed for the Veteran's 
hypertension was discontinued, due to concern that the 
blockade might have caused some deterioration of renal 
function.  In addition, the Veteran's Allopurinol 
prescription was decreased from 300 milligrams to 100 
milligrams, secondary to decreased renal function.

The record also reflects that the Veteran was diagnosed with 
uncontrolled hypertension in approximately 1980, predating 
his diagnosis of gout and prescription of Allopurinol by more 
than five years.  Records dated in January 2001 show that the 
Veteran described his hypertension as sometimes being "quite 
severe," for upward of 20 years.

In December 2001, the Veteran was admitted to the hospital 
for initiation of hemodialysis.  Upon his discharge, he was 
diagnosed with end-stage renal disease secondary to 
hypertension and unspecified glomerulonephritis.  

In support of his claim, the Veteran points to June 1993 and 
February 2004 records of treatment which demonstrate renal 
dysfunction that was felt to possibly be related to 
prescription of Allopurinol.  The June 1993 record of 
treatment pertains specifically to follow up of proteinuria, 
which was currently asymptomatic.  The examining physician at 
that time felt that the Veteran's proteinuria had 
multifactorial causes, but was most probably related to mild 
hypertensive nephropathy.  It was also noted to be a possible 
side effect of Allopurinol.  The February 2004 record of 
treatment pertains to pain management and notes that the 
Veteran was currently in end stage renal disease, on dialysis 
thrice weekly.  It was further noted that his renal failure 
was felt to be secondary to Allopurinol, which he had taken 
for some time.

VA obtained an opinion in June 2007 in order to ascertain 
whether the Veteran's renal dysfunction and ultimate renal 
failure was related to his prescription of Allopurinol.  The 
examiner reviewed the Veteran's claims file in conjunction 
with rendering the opinion, and noted first that the record 
reflected that the Veteran had long been prescribed 
Allopurinol for treatment of gout, with recorded doses as 
high as 500 to 600 milligrams.  Doses of 500 to 600 
milligrams, however, were within the recommended dosing 
parameters for treatment of gout, according to Micromedix.  
Accordingly, the dosing of Allopurinol was not patently in 
excess of that which was recommended or advisable.  In 
addressing the etiology of the Veteran's renal failure, the 
examiner noted that other than long-standing severe 
hypertension and possible Allopurinol toxicity, there were no 
other obvious etiologies for his progression to chronic renal 
failure.  Given those two possibilities, the most likely 
cause of the renal failure was the long-standing 
hypertension.  The Veteran had a history of elevated blood 
pressure as far back as 1988.  In 1992, he was noted to have 
proteinuria on urinalysis, with normal creatinine, but 
significant hypertension with a blood pressure of 150/110.  
In 1993, his blood pressure was recorded as 140/104, at which 
time he had over 3 grams of protein on 24-hour urine 
collection.  Serum protein electrophoresis and CBC were 
essentially unremarkable at that time.  The Veteran was then 
evaluated by a renal specialist, who felt that the 
proteinuria was probably due to hypertensive nephropathy, but 
possibly due to Allopurinol.  His blood pressure was recorded 
up to 162/116 in 1994.  By 2001, as the Veteran's creatinine 
was rising rapidly, his blood pressure was still elevated at 
180/100.  Given the Veteran's history of long-standing severe 
hypertension, and the fact that he had not been prescribed 
dosages of Allopurinol in excess of that recommended, the 
examiner determined that it was more likely that the 
Veteran's renal failure was caused by his long-standing 
severe hypertension, and less likely caused by or a result of 
Allopurinol nephrotoxicity.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In order for the Veteran's renal failure to qualify for 
compensation under 38 U.S.C.A. § 1151, his renal failure must 
not have been the result of his willful misconduct, and must 
have been caused by VA hospital care, medical or surgical 
treatment, or examination.  Additionally, the VA hospital 
care, medical or surgical treatment, or examination that 
proximately caused the disability or death, must have been 
careless, negligent, lacked proper skill, or involved an 
error in judgment, or an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  The additional 
disability or death must not merely be coincidental with the 
VA hospitalization, medical, or surgical treatment.  Finally, 
proof of aggravation, in the absence of evidence satisfying 
the causation requirement, will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1)(2) (2008).  In this case, the evidence does not 
support a finding that his renal failure is the proximate 
result of VA carelessness, negligence, lack of proper skill, 
an error in judgment, or an event that was not reasonably 
foreseeable.  The VA physician, who conducted a thorough 
review of the Veteran's claims file, found, in contrast, that 
the dosage of Allopurinol the Veteran received was within the 
parameters outlined for treatment of gout, and that his renal 
failure was most likely related to his long-standing severe 
hypertension.  

With regard to the two records of treatment the Veteran 
points to in support of his claim, the Board finds that those 
records are not sufficient to find negligence, carelessness, 
lack of proper skill, error in judgment, or an event that was 
not reasonably foreseeable, on the part of VA.  There is no 
indication that either treating physician reviewed the 
Veteran's claims file in noting the possible relationship.  
Because the history of the prescription of Allopurinol and 
the laboratory findings over the years are of particular 
concern in this case, the fact that neither practitioner had 
reviewed the Veteran's records in relation to making those 
notations lessens the probative value of the findings.  More 
significantly, however, neither physician definitively 
related the Veteran's renal failure to his prescription of 
Allopurinol.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Rather, the June 
1993 physician found that the more likely cause of the 
Veteran's proteinuria was mild hypertensive nephropathy, 
while it was noted to merely be possible that the proteinuria 
was a side effect of Allopurinol.  Additionally, the February 
2004 notation indicating that the Veteran's renal failure was 
felt to be secondary to Allopurinol was made without 
references.  At the time of the February 2004 treatment, the 
Veteran was seen for pain management, not kidney failure.  
Thus, the basis upon which the notation was made is unclear.  
It may solely have been based upon information reported by 
the Veteran.  As no rationale or substantiation for this 
notation was provided, it is of limited probative value.  The 
Board finds that the preponderance medical evidence suggests 
that the renal failure is the result of hypertension rather 
than prescription medication.  

In this case, the preponderance of the evidence suggests that 
the Veteran's renal failure is not the result of VA error or 
negligence.  Because there is no competent evidence 
suggesting a causal relationship between VA treatment and the 
Veteran's current symptomatology, the Board concludes that 
the Veteran does not have an additional disability that was 
caused or aggravated by VA prescription of Allopurinol.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  In the 
absence of any such competent evidence, compensation under 
38 U.S.C.A. § 1151 must be denied.

The Board has considered the Veteran's contentions that VA 
care resulted in renal failure.  However, as a layperson, the 
Veteran lacks the requisite medical expertise to offer a 
medical opinion, without competent substantiation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and January 
2008; rating decisions in October 2004 and August 2005; a 
statement of the case in August 2005, and a supplemental 
statement of the case in July 2007..  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2008 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Compensation under 38 U.S.C.A. § 1151 for kidney failure, 
claimed as due to medication prescribed by the Department of 
Veterans Affairs for nonservice-connected gout, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


